Hamejjsley, J.
The finding details the evidential facts upon which the trial court reached its conclusion that the conduct of the plaintiff, as proved, did not estop her from asserting her ownership of the property attached. We think the conclusion was supported by the facts detailed; but it is only necessary to discuss it in respect to the claim that certain of the subordinate facts found demand, as a matter of law, a different conclusion.
When the representation claimed as having induced a party to change his position in reliance on its truth, must be established by proof of a course of conduct, and especially when such conduct consists in a mere omission or negligence, the question of intention is largely one of fact. Morgan v. Farrel, 58 Conn. 413, 426; Starkweather v. Groodman, 48 id. 101, 105; Moore v. Bowman, 47 N. H. 494, 499. And so it was in the case at bar. The plaintiff owned a horse, wagon and harness; she permitted her brother to use this property in connection with his business of carrying on a market and grocery; the brother, without her knowledge, painted on the wagon the words “ George W. Larkin, Meats; ” neither the plaintiff nor her brother ever asserted that these words meant a proclamation to the public that the brother owned the horse, wagon and harness, and neither of them ever represented to any one that the brother owned or had any interest in the property; after the words had been painted the plaintiff saw them, but made no objection or reference to the matter; the plaintiff’s conduct was in entire good faith, without any anticipation that the property would be liable to attachment for her brother’s debts, or that her action would in any manner tend to deceive his creditors or give him any false credit.
Upon these facts, in connection with the other finding of the court that the plaintiff had no interest in her brother’s *84business, the court refused to find that the plaintiff put the property in'her brother’s possession with intent that whoever might see it in his possession should act upon the presump-, tion that her brother owned the property. In this we think the court did not violate any controlling rule of law. Permitting a market-man to deliver his goods with a team not his own, is not necessarily an assertion that he owns the team. It is quite distinguishable from placing in his custody goods which it is his business to sell. “ John Smith, Meats,” painted on the delivery-wagon used by a market-man may, under some circumstances, tend to support an assertion of title ; but it is not necessarily, nor' ordinarily, more than an advertisement of his business. These acts do not necessarily carry a declaration to all the world that John Smith owns the wagon he is driving. It is not so clearly the natural result of such possession to induce reasonable men, on that ground, to give a credit to the possessor they otherwise would not give, as to impose, in every case, upon the real owner a duty which he is bound in conscience to perform, of putting a stop to the possession of, or of erasing the advertisement from, the wagon. These things are evidential facts, of more or less weight according to the circumstances of each particular case, tending to prove that the real owner did put the property into the possession of another with an intention to represent an actual' ownership in the possessor, and to induce others to act upon that representation as true ; but they are not in themselves, as matter at law, conclusive evidence of this essential element of an equitable estoppel.
The doctrine of estoppel in pais especially concerns conscience and equity. Where one of two innocent persons must suffer, it is frequently—perhaps generally—equitable that the loss should fall upon the one who has been the cause of the injury, rather than upon the other who is not only innocent, but without fault in the matter. And so, in applying the principle stated by Lord Denman in Pickard v. Sears, 6 Adol. & El. 469, we have held that “ whatever the motive may be, if one so acts or speaks, that the natural consequence of his words and conduct will be to influence another to *85change his condition, he is legally chargeable with an intent, a wilful design, to induce the other to believe him, and to act upon that belief, if such proves to be the actual result.” And for the same reason, i. e., that the doctrine of estoppel in pais “is so purely a doctrine of practical equity,” we have also held the imputing in each particular case, to a person whose course of action is unaccompanied by fraud or any culpability, knowledge of consequences that may follow his conduct, is not wholly subject to abstract formulas, but depends somewhat on the actual equities of the case. Preston v. Mann, 25 Conn. 118, 128; Taylor v. Ely, ibid. 250, 258; Danforth v. Adams, 29 id. 107, 110. As stated by Baldwin, J. in a recent case: “ An equitable estoppel does not so much shut out the truth as let in the truth, and the whole truth. Its office is not to support some strict rule of law, but to show what equity and good conscience require, under the particular circumstances of the case, irrespective of what might otherwise be the legal rights of the parties.” Canfield, Trustee, v. Gregory, 66 Conn. 9, 17. Applying the principle of these cases to the finding of the trial court, we think its conclusion is a conclusion of fact in harmony with the settled law of estoppel in pais.
It is by no means clear that the facts proven do not fail to support other essential elements of an equitable estoppel; but the one considered is fatal to the defendant’s claim.
The plaintiff’s knowledge of an attachment by Dillon & Douglass, which attachment was directly released, as stated in the finding, cannot affect the result. This is a matter that arose subsequent to the credit given by the creditors claiming the benefit of an estoppel, and is entirely insufficient to support any theory of a declaration by the plaintiff at the time of the defendant’s attachment, that the goods attached belonged to George W. Larkin.
There is no error in the judgment of the Court of Common Pleas.
In this opinion the other judges concurred.